DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 15-20 in the reply filed on 1 April 2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 8-14 directed to an invention non-elected without traverse.  Accordingly, claims 8-14 been cancelled.
Allowable Subject Matter
Claims 1-7 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-7 and 15-20 is because the cited prior art does not teach a system or non-transitory computer readable medium that includes performing a linear inversion to determine a probably distribution of fluid volume and hydraulic fracture orientation in the geological formation based on estimated strain data and real strain data.  US Patent No. 10,125,605 to Mayerhofer et al. teaches using downhole strain measurement to determine hydraulic fracture system geometry, but does not teach performing a linear inversion based on estimated strain data and real strain data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864